DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/18/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/18/2022 concerning the amendments have been fully considered and those amendments and arguments regarding the Furse article are persuasive to overcome the prior art rejection set forth in the office action having notification date of 04/22/2022. 
Applicant's arguments filed 07/18/2022 concerning the 35 U.S.C. 112(f) claim interpretation set forth in the office action having notification date of 04/22/2022 have been fully considered, but, they are not persuasive since the argued limitations do not add structure to the functional limitations.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 16-20 and 34 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 1-15, 32, 33, and 35 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"a user interface configured to receive input data and output wire or wiring harness information" in claims 1 and 35;
"a control unit configured to process the wire or wiring harness data, process the input data, receive from the user interface and generate the output wire or wiring harness information" in claim 1;
"a control unit configured to process the wire or wiring harness data, process the input data, and generate the output wire or wiring harness information, the control unit configured to" and “the control unit further configured to” both in claim 35;
control unit is configured in claims 5 and 11;
"control unit and the user interface are configured to" configured to in claim 3;
"the communications device configured to communicate the wire or wiring harness data to the control unit" in claim 6;
"the control unit further configured to" and “the control unit further configured to” both in claim 11;
"a portable computing device configured to obtain wire or wire harness data from a smart clamping system, to transmit the wire or wire harness data to a processor, and to receive a multi-dimensional representation" in claim 12;  and
"a computer system remote from the portable computing device configured to" in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is considered to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation since they are interpreted in light of applicant’s written description to claim structure:
"at least one sensor configured to retrieve wire or wiring harness data" in claims 1 and 35;
", the power supply configured to supply electricity to the least one sensor. " in claim 7;
"the at least one sensor is configured to retrieve at least one of clamp location, current, current leakage, electromagnetic interference, frequency, temperature, and humidity" in claim 8;  and
"the at least one sensor is configured to retrieve a physical image" in claim 9.
The following is considered to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation since it is interpreted in light of applicant’s written description to claim a representation: 
"the multi-dimensional representation is configured " in claim 12.
Claims 8, 9, 14, and 19 each have an “at least one of” phrase.  In view of no special meaning given by Applicant in the written description for this phrase the ordinary and customary meaning is given which is interpreted to be conjuncitve.  Refer to the following court cases.
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 69 USPQ2d 1865, 1878 (Fed. Cir. 2004). 
Page 1878 states:
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.


IPXL Holdings LLC v. Amazon.com Inc., 72 USPQ2d 1469 (DC EVa 2004) makes a decision similar to SuperGuide.  Page 1480 states:
The parties dispute whether “user defined transaction information” requires both a “user defined transaction” and a “user defined transaction parameter” as Amazon contends, or only one of either a “user defined transaction” or a “user defined transaction parameter,” as IPXL contends. For the reasons set forth below, the Court finds that IPXL misreads both the plain words used in the claim as well as Federal Circuit precedent in arguing for its interpretation. In construing the very same language, the Federal Circuit construed “at least one of” to mean what Amazon has argued. 
The phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
” precedes a series of categories of criteria, and the patentee used the term “and”to separate the categories of criteria, which connotes a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
conjunctive
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000)... . Applying this grammatical principle here, the phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
”modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category... .SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 [69 USPQ2d 1865] (Fed. Cir. 2004).


CAFC decision Brown v. 3M, 265 F.3d 1349, 60 USPQ2d 1375 (Fed. Cir. 2001) 
This decision found that the term “or” in claim 16 in the at least one of two-digit, three-digit, or four-digit year-date representations phrase is to be read in the alternative when read in light of the specification.   Page 1378 states:
The district court construed the word “or”in claim 16 as meaning that the apparatus was capable of converting “only two-digit, only three-digit, only four-digit, or any combination of two-, three-, and four-digit date-data.” Slip op. at 9.  We agree with this construction of the claim, for it is the plain reading of the claim text.  These are not technical terms of art, and do not require elaborate interpretation.  There is no basis in the specification or prosecution history for reading “or”as “and” — nor does Dr. Brown request such a reading.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
The article by Ajay Siddoju, Chaitanya Gogineni, Sandeep Bajjuri, and Shamachary Sathish describes a smart clamp on pages 7 and 8:
“Embedded sensors for wiring degradation: Smart Clamps
The sensors used for monitoring, the installation of wire harness clamps, can also be extended to monitor
electrical wiring degradation by embedding them in the rubber cushion part of the clamps. The output of
the sensor can be radio transmitted using MOTE [3], a low power low cost system that ca transmit over a
distance of 500 ft to a computer for periodic monitoring. To test the feasibility of this approach, we
embedded GMR sensors inside the rubber cushion and installed it on a wire harness. When an electrical
signal propagates through the wire, the GMR sensor detects the magnetic filed around the wire (current
sensor). Generally, the current is affected by the quality of the conductor, open and shorts as well as
damage to the insulation like chaffing. The output of the GMR sensor was connected to a MOTE and the
data was transmitted to a computer. Figure 12 shows the output of the current sensor as a function of
current through the wire. The same GMR sensor can also be used to detect the vibration of the wire
harness. Figure 13 shows the response with and without vibration.
Although we have shown preliminary results, the methodology has potential, to remotely monitor the
degradation of electrical wiring system by installing ‘Smart Clamps’ in selected critical locations in
aircrafts and aerospace vehicles.”. 
The article by Kenneth Blemel and Cynthia Fuse describes on pages 7-3250 and 7-3251 a smart wiring system determining wire or wiring harness data.  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The previously cited Furse article and the above described newly cited articles fail to teach or suggest in the context of the each of the independent claims the claimed smart clamp used to retrieve or capture wire or wiring harness data and generating wire or wiring harness information from the wire or wiring harness data and outputting or transmitting the wire or wiring harness information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613